SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1272
KA 14-01167
PRESENT: SCUDDER, P.J., CENTRA, LINDLEY, VALENTINO, AND WHALEN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

KENNETH GRAHAM, II, DEFENDANT-APPELLANT.


ROBERT M. PUSATERI, CONFLICT DEFENDER, LOCKPORT (EDWARD P. PERLMAN OF
COUNSEL), FOR DEFENDANT-APPELLANT.

MICHAEL J. VIOLANTE, DISTRICT ATTORNEY, LOCKPORT (THOMAS H. BRANDT OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Niagara County Court (Matthew J.
Murphy, III, J.), rendered April 3, 2014. The judgment convicted
defendant, upon his plea of guilty, of assault in the second degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

      Memorandum: Defendant appeals from a judgment convicting him,
upon his guilty plea, of assault in the second degree (Penal Law
§ 120.05 [1]). The record establishes that defendant knowingly,
voluntarily, and intelligently waived his right to appeal (see
generally People v Lopez, 6 NY3d 248, 256), and his challenge to the
severity of the sentence is encompassed by that valid waiver (see
People v Lococo, 92 NY2d 825, 827; People v Hidalgo, 91 NY2d 733,
737).




Entered:    December 23, 2015                      Frances E. Cafarell
                                                   Clerk of the Court